DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
P. 10, line 10 refers to 6d as third magnet pocket, other areas (for example, P. 11, line 28) refer to 6d as fourth magnet pocket.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claims 15 and 19 recite the limitation “joining means”. This limitation: 1) explicitly uses the word “means”, 2) the word “means” is modified by function of joining, and 3) the word “means” is not modified by sufficient structure, material, or acts for performing the claimed function. As a result, this limitation is being interpreted according to U.S.C. 112(f) in this Office action.  
Claim Objections
Claim 1 objected to because of the following informalities:  
Line 6 claims “magnet arrangements (7a, 7e)”, this should read “magnet arrangements (7a, 7b)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 18, and 19 use the term “preferably”. This language makes it unclear whether the limitations modified by this term are being claimed or simply included as possible suggestions. As a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimatsu (US 20130162091 A1).
Regarding claim 1, Arimatsu teaches a rotor (Fig. 1, 10) for an electric machine, comprising a laminated core (Fig. 1, 12) which has magnet pockets (Fig. 1, space where magnets 16 are inserted) extending in an axial direction (Fig. 1, D), a plurality of first permanent magnet arrangements (Fig. 1, the arrays like the right most one that have two segments) and a plurality of second permanent magnet arrangements (Fig. 1, the arrays like the second to right most one that have three magnet segments), each magnet arrangement comprising a plurality of magnet elements (Fig. 1, 16) arranged in the axial direction (Fig. 1, D), the magnet arrangements being arranged one in each magnet pocket (Fig. 1, notice one arrangement 16 per pocket),

    PNG
    media_image1.png
    718
    522
    media_image1.png
    Greyscale

	wherein magnet elements of second magnet arrangements extend in each case along an axial transition portion (Fig. 1, axial direction of magnet extension) in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements are arranged (Fig. 1, first and second magnet portions can be seen to extend adjacent to each other).
Regarding claim 2, Arimatsu teaches the rotor according to claim 1. Arimatsu further teaches wherein the axial lengths of the magnet elements of a first magnet arrangement are equal (Fig. 1, the axial lengths of the two elements of the right most array are equal) and the number of magnet elements of a first magnet arrangement and the number of magnet elements of a second magnet arrangement 
Regarding claim 3, Arimatsu teaches the rotor according to claim 1. Arimatsu further teaches wherein an axially outer magnet element of a second magnet arrangement arranged (Fig. 1, magnet element closest to the top or bottom of the figure) at an end face of the laminated core (Fig. 1, top or bottom face of the cylinder) has a different axial length than an axially outer magnet element of a first magnet arrangement arranged at the end face of the laminated core (Fig. 1, top most magnet of second arrangement has a shorter axial length than the top most magnet of the first arrangement).
Regarding claim 4, Arimatsu teaches the rotor according to claim 3. Arimatsu further teaches wherein the axial lengths of the remaining magnet elements of the second magnet arrangement are equal (See embodiment of Fig. 5, the right most array has a shorter segment at top and then the rest are equal, let the arrays with this pattern be the second arrangement and the arrays with the pattern of the far left magnet array be the first arrangement).

    PNG
    media_image2.png
    332
    514
    media_image2.png
    Greyscale

Regarding claim 5, Arimatsu teaches the rotor according to claim 3. Arimatsu further teaches wherein an axially outer magnet element of the second magnet arrangement arranged on the other end face (Fig. 1, bottom magnet of the arrangement with three magnet elements) of the laminated core has a different axial length than an axially outer magnet element of the first magnet arrangement arranged at this end face (Fig. 1, bottom magnet of the arrangement with two magnet elements is longer than bottom magnet of the second arrangement), wherein it is preferably provided that the axially outer magnet elements of the second magnet arrangement have the same axial length (Fig. 1, top and bottom magnets of second arrangement have the same axial length) and/or that the magnet elements arranged between the axially outer magnet elements of the second magnet arrangement have the same axial length (Fig. 1, there is only one magnet between the two ends, so all the in between magnets have the axial same length).
	Regarding claim 6, Arimatsu teaches the rotor according to claim 1. Arimatsu further teaches wherein the axial lengths of the magnet elements of a second magnet arrangement are the same (Embodiment in Fig. 8, take the two left most arrays to be the second arrangement, all the segments have equal length).

    PNG
    media_image3.png
    374
    499
    media_image3.png
    Greyscale

Regarding claim 10, Arimatsu teaches the rotor according to claim 1. Arimatsu further teaches wherein the magnet pockets (Fig. 1, space where magnets 16 insert into) form a plurality of magnet pocket arrangements (Fig. 2, 14), wherein each magnet pocket arrangement comprises a first magnet pocket (Fig. 2, left side of the 14 if facing the rotor from the outer circumferential edge) and a second magnet pocket (Fig. 2, right side of the 14 if facing the rotor from the outer circumferential edge) arranged in a radially outwardly open V-shape (Fig. 2, two legs of 14 form a V) with respect to each other on both sides of a separation plane (Fig. 2, plane formed by imaginary line through the space between the legs of 14) separating legs of the V-shape and extending in radial and axial directions.

    PNG
    media_image4.png
    530
    460
    media_image4.png
    Greyscale

Regarding claim 14, Arimatsu teaches the rotor according to claim 10. Arimatsu further teaches wherein a first magnet arrangement (Fig. 1, arrays with two magnet elements) is arranged in the first 
Regarding claim 15, Arimatsu teaches the rotor according to claim 1. Arimatsu further teaches wherein a joining means (resin) is arranged in a magnet pocket (Fig. 1, 14) and surrounds, at least in part, the magnet arrangement (Fig. 1, 16) arranged in the magnet pocket and/or extends between individual laminations of the laminated core, wherein the joining means joins adjacent individual laminations to each other and/or the magnet arrangement to the individual laminations in integrally bonded fashion and/or joins adjacent individual laminations to each other in integrally bonded fashion (“The magnet array 14 may be provided in a known manner such as by adhering magnets 16, which will be described below, in the slots, or by filling a gap between the magnets 16 and the slots with resin”, [0029], the resin attaches the magnets to the laminations slots, thereby adhering the magnets and laminations all together).
Regarding claim 16, Arimatsu teaches a method for producing a rotor (Fig. 1, 10), in particular a rotor according to claim 1, comprising the following steps: providing a laminated core (Fig. 1, 12) having a plurality of magnet pockets (Fig. 1, space where magnets 16 insert into) extending in the axial direction (Fig 1, D); arranging magnet elements (Fig. 1, 16b) within the magnet pockets in the axial direction in such a way that a plurality of permanent magnet arrangements (Fig. 1, 16) are formed and magnet elements of second magnet arrangements (Fig. 1, the arrays with three magnet segments such as second right most magnet array) extend in each case along an axial transition portion in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements (Fig. 1, the arrays with two magnet segments such as the right most magnet array) are arranged.
Regarding claim 20, Arimatsu teaches an electric machine (“electric motor”, [abstract]) for driving a vehicle, comprising a stator (“Although not illustrated in the drawings, a stator of the rotational electric motor is arranged on the outside of the rotor 10 in the radial direction, so as to enclose the rotor 10”, [0031]) and a rotor (Fig. 1, 10) comprising a laminated core (Fig. 1, 12) which has magnet pockets (Fig. 1, space where magnets insert) extending in an axial direction (Fig. 1, D), a plurality of first permanent magnet arrangements (Fig. 1, the arrays like the right most one that have two segments) and a plurality of second permanent magnet arrangements (Fig. 1, the arrays like the second to right most one that have three magnet segments), each magnet arrangement comprising a plurality of magnet elements arranged in the axial direction (Fig. 1, see segments of arrangements 16), the magnet arrangements being arranged one in each magnet pocket (Fig. 1, notice one arrangement 16 per pocket), wherein magnet elements of second magnet arrangements extend in each case along an axial transition portion in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements are arranged (Fig. 1, see first and second arrangements extend oppositely in axial direction), or a rotor (Fig. 1, 10) obtained by a method according to claim 16, wherein the rotor is mounted rotatably with respect to the stator (“Although not illustrated in the drawings, a stator of the rotational electric motor is arranged on the outside of the rotor 10 in the radial direction, so as to enclose the rotor 10”, [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Uchimura et al. (WO 2018138806 A1, hereinafter “Uchimura”).
Regarding claim 7, Arimatsu teaches the rotor according to claim 1. 
Arimatsu does not teach wherein each second magnet arrangement is offset by an axial distance relative to a first magnet arrangement.
Uchimura teaches a permanent magnet rotor with a first and second magnet arrangement (Fig. 6, 5U and 5M) wherein each second magnet arrangement (Fig. 6, 5M) is offset by an axial distance relative to a first magnet arrangement (Fig. 6, notice axial gap between 5M and 5U).

    PNG
    media_image5.png
    602
    503
    media_image5.png
    Greyscale


	This arrangement has the advantage of decreasing the cogging torque of the motor, which leads to a more efficient motor (“According to the rotor 2B according to the third embodiment, the change of the magnetomotive force by the three permanent magnets becomes smooth, and the cogging
torque can be further reduced”, [0045], Uchimura).
	Regarding claim 8, Arimatsu in view of Uchimura teaches the rotor according to claim 7. 
Arimatsu does not teach which further comprises spacers, which are arranged in the magnet pockets in which a second magnet arrangement is arranged and define the axial distance.
	Uchimura further teaches which further comprises spacers (Fig. 6, white outlined section of 63B) (“Non-magnetic spacers (not shown) may be provided in the gap of the third magnet insertion hole 63B, that is, on the upper and lower sides of the third permanent magnet 5M. As a result, the
positioning accuracy of the third permanent magnet 5M is improved, and the effect of
reducing the cogging torque can be further improved”, [0045]) which are arranged in the magnet pockets (Fig. 6, 63B is the middle magnet pocket) in which a second magnet arrangement (Fig. 6, 5M) is arranged and define the axial distance (Fig. 6, upper spacer defines distance between 5M and 5U).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Arimatsu in view of Uchimura so that the offset magnet element position was achieved using a spacer as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangements relative to each other (“Non-magnetic spacers (not shown) may be provided in the gap of the third magnet insertion hole 63B, that is, on the upper and lower sides of the third permanent magnet 5M. As a result, 
Regarding claim 9, Arimatsu in view of Uchimura teaches the rotor according to claim 8. 
Arimatsu does not teach wherein a spacer is arranged between the second magnet arrangement and an end-face end element of the rotor, preferably an end plate of the rotor or an end-face end lamination, through which the magnet pocket does not extend, of the laminated core.
Uchimura further teaches wherein a spacer (Figure 6, white outlined sections of 63B) is arranged between the second magnet arrangement (Fig. 6, 5M) and an end-face end element (Fig. 6, 32 and 33) of the rotor, preferably an end plate of the rotor or an end-face end lamination (“Each of the first magnet insertion hole 61 and the second magnet insertion hole 62 penetrates from one end surface 32 to the other end surface 33 in the axial direction of the rotor core 3”, [0017]), through which the magnet pocket does not extend, of the laminated core.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Arimatsu in view of Uchimura so that the spacer was between the magnet and rotor end plate as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangement by mechanically securing the spacer against the rotor end plate, thereby allowing the spacer to in turn better secure the magnet elements. 
Regarding claim 17, Arimatsu teaches the method according to claim 16.
Arimatsu does not teach wherein a spacer is arranged in a magnet pocket intended for receiving a second magnet arrangement and is supported at an end face of the laminated core to create an axial offset between the first and second magnet. 
Uchimura teaches a permanent magnet rotor wherein a spacer (Fig. 6, white outlined section of 63B) is arranged in a magnet pocket (Fig. 6, 63B) intended for receiving a second magnet arrangement 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Arimatsu so that the axial offset was achieved using a spacer between the magnet and rotor end plate as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangement by mechanically securing the spacer against the rotor end plate, thereby allowing the spacer to in turn better secure the magnet elements (Uchimura, [0045]).
Regarding claim 18, Arimatsu in view of Uchimura teaches the method according to claim 17.
Arimatsu does not teach wherein a tool is used, to which the spacer is firmly connected, wherein the tool seals the magnet pockets at the end faces, or - the spacer is positioned on an end element of the rotor, through which end element no magnet pocket extends, wherein preferably an end-face end lamination of the laminated core or an end plate arranged at the end face on the laminated core is used as end element.
Uchimura teaches a permanent magnet rotor wherein the spacer (Fig. 6, white outlined section of 63B) is positioned on an end element (Fig. 6, 32 and 33) of the rotor, through which end element no magnet pocket extends (Fig. 6, 63B ends at 32 and 33), wherein preferably an end-face end lamination of the laminated core or an end plate arranged at the end face on the laminated core is used as end element (32 and 33 are the end laminations of the core (“Each of the first magnet insertion hole 61 and the second magnet insertion hole 62 penetrates from one end surface 32 to the other end surface 33 in the axial direction of the rotor core 3”, [0017]) (“The rotor core 3 is configured by laminating a plurality of thin plates annularly punched from an electromagnetic steel sheet base material (not shown) in the axial direction”, [0012])) (notice the claim uses the word “or” so the prior art does not need to anticipate or make obvious the tool limitation in order to anticipate or make obvious the claim). 
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Tang (US 20180175681 A1). 
Regarding claim 11, Arimatsu teaches the rotor according to claim 10. Arimatsu further teaches wherein a magnet pocket arrangement further comprises a third magnet pocket and a fourth magnet pocket (Fig. 1, let the pockets be—from right to left—the first, second, third, and fourth pockets) arranged in a radially outwardly open V-shape (Fig. 2, the pockets are arranged radially and the third and fourth pockets make up the legs of a V). 
Arimatsu does not teach wherein the third and fourth pockets are between both legs of the V-shape of the first magnet pocket and second magnet pocket, wherein the first magnet pocket and the third magnet pocket are arranged on one side of the separation plane and the second magnet pocket and the fourth magnet pocket are arranged on the other side of the separation plane.
Tang teaches a permanent magnet rotor with a third magnet pocket (Fig. 5B, 222 on the right side of the figure) and a fourth magnet pocket (Fig. 5B, 222 on the left side of the figure) arranged in a radially outwardly open V-shape between both legs of the V-shape of the first magnet pocket (Fig. 5B, 206 on the right side of the figure) and second magnet pocket (Fig. 5B, 206 on the left side of the figure), wherein the first magnet pocket and the third magnet pocket are arranged on one side (Fig. 5B, right side) of the separation plane and the second magnet pocket and the fourth magnet pocket are arranged on the other side of the separation plane (Fig. 5B, left side).

    PNG
    media_image6.png
    280
    410
    media_image6.png
    Greyscale


	This would have the advantage of producing a strong magnetic field, due to the concentration of magnets, while minimizing torque ripple (Tang, [0021]-[0022]). 
Regarding claim 12, Arimatsu in view of Tang teaches the rotor according to claim 11.
Arimatsu further teaches wherein a first magnet arrangement is arranged in the third magnet pocket and a second magnet arrangement is arranged in the fourth magnet pocket (Fig. 3, from right to left let it be the first pocket, second pocket, third pocket, fourth pocket, and then repeat, so that the third pocket has the first magnet arrangement and the fourth pocket has the second magnet arrangement) or a second magnet arrangement is arranged in the third magnet pocket and a first magnet arrangement is arranged in the fourth pocket (the labeling of the pockets can be switched to achieve this result). 

    PNG
    media_image7.png
    303
    474
    media_image7.png
    Greyscale

Regarding claim 13, Arimatsu in view of Tang teaches the rotor according to claim 11.
.

    PNG
    media_image8.png
    519
    622
    media_image8.png
    Greyscale

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Zapf (US 20100164308 A1).
Regarding claim 19, Arimatsu teaches the method according to claim 16. 
Arimatsu further teaches further comprising the following step: joining adjacent individual laminations to each other and/or a magnet arrangement to the individual laminations in integrally bonded fashion by introducing, preferably pouring, a joining means , preferably a resin, into a magnet 
Arimatsu does not teach wherein the joining means is applied before arranging the magnet elements in the magnet pockets.
Zapf teaches a method of joining two rotor laminates wherein the joining means (“lacquer coating”) is applied before arranging the magnet elements in the magnet pockets (“Referring now to FIG. 4, there is illustrated one such magnet 1 in cross-section. Before being inserted into the openings 6 the magnets 1 are coated fully or partly with a lacquer coating 11”, [0055]) (“The lacquer layer (11) is produced from a lacquer composition based on an epoxy resin mixture”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Arimatsu to apply the resin before arranging the magnets in the pockets as taught by Zapf. 
This would have the advantage of leading to cleaner and simpler joining process (“An alternative known technique for locating magnets in such a substrate body is to equip the empty pockets of the substrate body with magnets before impregnating the pockets in place with resin. The trouble here is, however, that the impregnating resin needs to be cured hot, refluidizing the already solid but still uncured impregnating resin, causing it to run out of the substrate body in part, forming dribble that needs to be sanded off of the surface of the body”, [0008], Zapf”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834